FIRST NATIONAL BANK OF FORT DODGE, IOWA, PETITIONER, v. COMMISSIONER OF INTERNAL REVENUE, RESPONDENT.First Nat'l Bank v. CommissionerDocket No. 8021.United States Board of Tax Appeals7 B.T.A. 817; 1927 BTA LEXIS 3098; July 29, 1927, Promulgated *3098 Harry Friedman, Esq., and W. D. Jamieson, Esq., for the petitioner.  L. C. Mitchell, Esq., for the respondent.  PHILLIPS *817  PHILLIPS: In this proceeding the petitioner seeks a redetermination of the income and profits-tax liability for the year 1920, for which the Commissioner has determined a deficiency of $4,400.97.  The petitioner alleges error on the part of the Commissioner in determining the gain derived from the sale of certain real estate.  FINDINGS OF FACT.  The petitioner is an Iowa corporation with its principal offices at Fort Dodge, and is engaged in general banking business.  In 1920 it owned a bank building on the corner of Sixth Street and Central Avenue in Fort Dodge which it had acquired in 1908 and which, together with the banking fixtures in the building, it sold in 1920 for $30,000.  The building was two stories in height, 26 2/3 feet wide and 96 feet deep, and was built about 1886.  The value at March 1, 1913, of the land on which the building was located was $15,000 and the value of the building exclusive of the land but inclusive of fixtures was $15,000.  The reasonably expected useful life of the building was 30*3099  years from March 1, 1913.  The Commissioner determined the gain based upon the original cost, as follows: Sale price$30,000.00Depreciation6,890.2136,890.21Cost, building and real estate$23,871.00Furniture and fixtures3,561.93Commission paid600.0028,032.93Gain8,857.28*818  The petitioner realized a taxable gain of $2,816.67 upon the sale of said building, computed as follows: Sale price$30,000.00Less commission600.00Net sale price29,400.00March 1, 1913, value$30,000.00Less depreciation March 1, 1913, to January 1, 19203,416.6726,583.33Gain2,816.67Reviewed by the Board.  Decision will be entered on 15 days' notice, under Rule 50.